 



Exhibit 10.8
SEPARATION AGREEMENT AND GENERAL RELEASE
          THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made
and entered into on December ___, 2007, by and between Michele A. Bergerac
(hereinafter “Bergerac”), a Missouri resident, and Bakers Footwear Group, Inc.
(hereinafter the “Company”) (collectively, the “Parties”). For and in
consideration of the following promises, the parties agree to the following:
RECITALS
          WHEREAS, Bergerac served as President of the Company and as a Director
on the Company’s Board of Directors until September 15, 2007 (“Separation
Date”); and
          WHEREAS, Bergerac entered into a three-year employment agreement (the
“Employment Agreement”) with the Company, commencing on April 1, 2002, whose
terms provided for automatic renewal of the Employment Agreement’s three-year
term unless the Company provided Bergerac with written notice of its decision
not to renew the Employment Agreement at least one hundred eighty (180) days
prior to the termination of a three-year term under the Employment Agreement;
and
          WHEREAS, Bergerac agrees that her employment with the Company
terminated at the end of the day on the Separation Date, meaning that, as of
September 16, 2007, Bergerac was and is no longer employed by the Company in any
capacity, and no longer serves as a Director of the Company; and,
          WHEREAS, the Parties desire to resolve any and all issues between
them, actual or potential; and
          WHEREAS, the Parties desire to enter into a full and final settlement
of all matters between the Parties, including, but not limited to, any issues
which might arise out of Bergerac’ s separation from the Company.
          NOW THEREFORE, for and in consideration of the releases, covenants and
undertakings hereinafter set forth, and for other good and valuable
consideration, which each party hereby acknowledges, it is agreed as follows:
     1. Payments and Benefits. The Company will make the payments and provide
the benefits described below in consideration and in exchange for Bergerac’s
promises, agreements, releases, and obligations set out below, so long as
Bergerac submits this Agreement properly executed to the Company on or before
the close of business December 24, 2007, does not revoke this Agreement under
Paragraph 29, and adheres to the promises and agreements set out in the balance
of this Agreement. Bergerac is not, following the Separation Date, eligible for
participation in any bonus or equity programs or any other benefits except as
outlined in this Agreement, following the Separation Date.
          (A) Payments. Initial Payments: The Company will pay Bergerac, without
regard to whether she is employed by a third party, twenty-six (26) installments
(“Initial Payments”), in regular two- week intervals consistent with the
Company’s regular pay cycles,

 



--------------------------------------------------------------------------------



 



each of which will be in an amount equal to her prior base salary payments of
Thirteen Thousand, Four Hundred Sixty-One Dollars and Fifty-Four Cents
($13,461.54), less withholdings, with the first installment having been paid on
November 6, 2007, and resulting in total payments, before withholdings, of Three
Hundred Fifty Thousand Dollars and Four Cents ($350,000.04).
          Additional Payments: If, however, Bergerac fails to accept a position
of employment prior to the end of the Initial Payments, the Company will pay
Bergerac up to an additional thirteen (13) installments (“Additional Payments”),
in regular two-week intervals consistent with the Company’s regular pay cycles,
in the same bi-weekly amount, less withholdings, resulting in total potential
additional payments, before withholdings, of One Hundred Seventy-Five Thousand
Dollars ($175,000.00). Notwithstanding the foregoing, if Bergerac accepts a
position of employment prior to the thirteenth and final Additional Payment,
such Additional Payments shall immediately cease.
          Bergerac agrees to notify the Company in writing if and when she
accepts a position of employment at any time during the periods described above.
          (B) Outplacement Benefits. The Company will pay and arrange for the
services of an outplacement firm, which the Company will choose based on the
Company’s reasonable discretion, to be provided for Bergerac for 90 days
following January 8, 2008.
          (C) Unused Vacation Time. From the Separation Date through October 23,
2007, in regular two-week intervals consistent with the Company’s regular pay
cycles, the Company continued to issue to Bergerac payments of Thirteen
Thousand, Four Hundred Sixty- One Dollars and Fifty-Three Cents ($13,461.53),
less withholdings, which the parties agree compensated Bergerac for work
performed prior to her Separation Date, and for unused vacation time preceding
the Separation Date. Payments under this Subparagraph took place on
September 25,2007, October 9, 2007, and October 23, 2007.
          (D) WGSN Services Newsletter Subscription. If and to the extent the
Company maintains its own subscription to the WGSN Services Newsletter and only
if the Company is permitted to do so under its existing license, the Company
will continue to provide access for Bergerac’s subscription to the WGSN Services
Newsletter during the Initial Payments and Additional Payments. The Company will
not, however, provide Bergerac with access to the WGSN Services Newsletter if
doing so requires the Company to obtain a separate license for Bergerac’s
access, or following such time as Bergerac accepts a position of employment.
          (E) Car Allowance. The Company will pay Bergerac a monthly car
allowance equivalent to the monthly car allowance she received from the Company
at the time of her Separation Date, beginning on the Separation Date and ending
on October 31, 2008.
          (F) Health Insurance Continuation. Pursuant to the provisions of the
Internal Revenue Code of 1986, as amended, and the Employee Retirement Income
Security Act of 1974, as amended, commonly referred to as “COBRA,” the Company
provided the required COBRA notification within fourteen (14) days of the
Separation Date, and the parties acknowledge that the COBRA benefit entitlement
period of eighteen (18) months commenced to run effective on

2



--------------------------------------------------------------------------------



 



September 16, 2007. Bergerac and any of her eligible dependents, as applicable,
may elect COBRA coverage under the provisions of COBRA as described in
Bergerac’s required COBRA notification. Should Bergerac or any of her eligible
dependents elect COBRA coverage, the Company will pay for the full cost of
premiums associated with any such election throughout Bergerac’s period of
eligibility for COBRA coverage, unless and until Bergerac accepts a position of
employment within such period.
          (G) Acknowledgment of Consideration. Bergerac acknowledges and agrees
the payments referenced in Paragraph 1 and Subparagraphs 1(A), 1(B), 1(C), 1(D),
1(E), and 1(F) of this Agreement are valuable consideration to her and that, in
some respects, she would not otherwise be entitled to such consideration absent
her execution of this Agreement and the promises set forth herein.
     2. Acknowledgment of Continued Indemnity. The Company acknowledges that the
execution of this Agreement neither enlarges nor diminishes the indemnity to
which Bergerac is entitled as a former officer and director of the Company under
the current the Restated Bylaws of Bakers Footwear Group, Inc., as amended,
revised or restated from time to time.
     3. Forfeiture of Rights and Entitlements under Employment Agreement.
Bergerac agrees that by executing this Agreement, she forfeits all rights and
entitlements to payments of any kind provided by the Employment Agreement;
including but not limited to severance payments, “Trigger Payments,”
“Paragraph 9 Payments,” payments to her estate upon her death during the term of
the Employment Agreement, and salary, benefits, and other compensation for her
employment; and to any other entitlements, statuses, titles, or benefits of any
kind—potential or realized—granted to her by the Employment Agreement.
     4. Bonus Plan. Without limiting the generality of Paragraph 3, Bergerac
agrees that by executing this Agreement, she forfeits all rights and
entitlements to payments of any kind provided by the Company’s Bonus Plan for
2007. Such Plan provided that Bergerac would have received a bonus for the bonus
period covering the fiscal months of February 2007 through January 2008 if the
Company had achieved certain profit levels. Bergerac acknowledges that she has
no further claim or right to, and releases the Company from any claim that she
is entitled to, such a bonus. Furthermore, the Bonus Plan for 2007 provided that
Bergerac would have received a bonus equal to 12.5% of her cumulative salary if
she had attained her performance objectives and met certain criteria. Bergerac
acknowledges that she has no further claim or right to, and releases the Company
from any claim that she is entitled to, such a bonus. Bergerac forfeits any
right or entitlement to any bonus payment or potential bonus payment of any kind
from the Company.
     5. Stock Options. Without limiting the generality of Paragraph 3, Bergerac
agrees that by executing this Agreement, she forfeits any and all rights to
exercise any stock options issued originally under the Bakers Footwear Group,
Inc. 2003 Stock Option Plan or any other stock option plan granted to her by the
Company since the Company became a publicly-traded entity.
     6. 2005 Performance Incentive Plan. Bergerac agrees and acknowledges that
she is not and will never be entitled to any payment under the 2005 Performance
Incentive Plan

3



--------------------------------------------------------------------------------



 



because her Separation Date occurred prior to the end of the earliest of the
three-year performance periods contemplated by the 2005 Performance Incentive
Plan.
     7. Vesting in Retirement Plans. As of the Separation Date, Bergerac was
fully vested in the Company’s 401 (k) plan.
     8. Company’s Release under the Employment Agreement. In exchange for
Bergerac’s general releases, covenants, acknowledgments, warranties, and
promises set forth in this Agreement, including but not limited to the
obligations Bergerac accepts and promises she makes in Paragraphs 15 and 16
below, the Company releases Bergerac from any and all obligations imposed on her
by Section 13(a) of her Employment Agreement, titled “Non- Competition.” This
release is effective and fully binding as of the Offer Date, as defined in this
Agreement.
     9. Mutual Release of Claims. Bergerac, for and on behalf of Bergerac and
Bergerac’s heirs, beneficiaries, executors, administrators, successors, assigns,
and anyone claiming through or under any of the foregoing, hereby agrees to, and
does, remise, release and forever discharge the Company and its current and
former agents, officers, employees, directors, divisions, parents, subsidiaries,
affiliates, representatives, attorneys, successors, and assigns (hereinafter,
collectively, the “Company Releasees”) from any and all matters, claims,
demands, damages, causes of action, debts, liabilities, controversies, judgments
and suits of every kind and nature whatsoever, foreseen or unforeseen, known or
unknown, which have arisen or could arise between Bergerac and the Company
Releasees from matters, actions, or inactions which occurred prior to or on the
Offer Date (as defined in this Agreement), including but not limited to all such
claims and matters arising from or in connection with Bergerac’s employment with
the Company, her separation from the Company, Bergerac’s Employment Agreement,
and the offer, negotiation, and acceptance of this Agreement. Bergerac
understands that the provisions of this Paragraph mean that she cannot bring a
lawsuit against the Company Releasees for any reason, except for the
interpretation, breach, and/or enforcement of the terms of this Agreement.
          The Company hereby agrees to, and does, remise, release and forever
discharge Bergerac from any and all matters, claims, demands, damages, causes of
action, debts, liabilities, controversies, judgments and suits of every kind and
nature whatsoever, foreseen or unforeseen, known or unknown, which have arisen
or could arise between Bergerac and the Company from matters, actions, or
inactions which occurred prior to or on the Offer Date, including but not
limited to all such claims and matters arising from or in connection with
Bergerac’s employment with the Company, her separation from the Company,
Bergerac’s Employment Agreement, and the offer, negotiation, and acceptance of
this Agreement. The Company understands the provisions of this Paragraph to mean
that the Company cannot bring a lawsuit against Bergerac for any reason, except
for the interpretation, breach, and/or enforcement of the terms of this
Agreement.
     10. Mutual Agreement Not to File Suit or Other Claims. Bergerac, for and on
behalf of Bergerac and Bergerac’s beneficiaries, executors, administrators,
successors, assigns, and anyone claiming through or under any of the foregoing,
agrees that they will not file or otherwise submit any charge, claim, complaint,
or action to any agency, court, organization, or judicial forum (nor will
Bergerac permit any person, group of persons, or organization to take such

4



--------------------------------------------------------------------------------



 



action on Bergerac’s behalf) against the Company Releasees arising out of any
actions or non-actions on the part of the Company Releasees arising before or on
the Offer Date. If any person or entity should bring such a charge, claim,
complaint, or action on Bergerac’s behalf, Bergerac, to the full extent
permitted under applicable law, hereby waives and forfeits any right to recovery
under said claim and will exercise every good faith effort (but will not be
obliged to incur any expense) to have such claim dismissed. The provisions of
this Paragraph and Paragraph 11, below, shall not be construed to prevent
Bergerac from filing a charge with the Equal Employment Opportunity Commission
(“EEOC”), only to the extent she is permitted to do so by law, notwithstanding
the provisions of this Agreement to the contrary. However, Bergerac expressly
waives and disclaims any right to compensation or other benefit which may inure
to her as a result of any such charge and hereby expressly agrees to provide any
such benefit or pay any such compensation directly to the Company. Bergerac
understands that the provisions of this Paragraph mean that she cannot bring a
lawsuit against the Company Releasees for any reason, except for the
interpretation, breach, and/or enforcement of the terms of this Agreement.
          The Company agrees that the Company will not file suit or otherwise
submit any other charge, claim, complaint, or action to any agency, court,
organization, or judicial forum (nor will the Company permit any person, group
of persons, or organization over which the Company has legal control to take
such action on the Company’s behalf) against Bergerac arising out of any actions
or non-actions that have occurred on the part of Bergerac. Said claims,
complaints, and actions include, but are not limited to, any claims the Company
may have relating to Bergerac’s employment with the Company and/or the
termination of that employment, any breach of an actual or implied contract of
employment between Bergerac and the Company, any conduct occurring during the
negotiation and execution of this Agreement, or any common-law claim (including
but not limited to fraud, negligence, intentional or negligent infliction of
emotional distress, or defamation). If any person or entity should bring such a
charge, claim, complaint, or action on the Company’s behalf, the Company, to the
full extent permitted under applicable law, hereby waives and forfeits any right
to recovery under said claim and will exercise every good faith effort (but will
not be obliged to incur any expense) to have such claim dismissed. The Company
agrees to pay any such recovery directly to Bergerac. The Company understands
the provisions of this Paragraph to mean that the Company cannot bring a lawsuit
against Bergerac for any reason, except for the interpretation, breach, and/or
enforcement of the terms of this Agreement.
      11. Claims Covered by Agreement. The charges, claims, complaints, matters,
demands, damages, and causes of action referenced in Paragraphs 9 and 10, above,
include, but are not limited to, (i) any breach of an actual or implied contract
of employment between Bergerac and the Company Releasees, (ii) any claim of
unjust, wrongful, or tortious discharge (including any claim of fraud,
negligence, retaliation for whistleblowing, or intentional infliction of
emotional distress), (iii) any claim of defamation or other common-law action,
(iv) any claim related to the issuance or non-issuance of stock, or (v) any
claims of violations arising under whistleblower employee protection provisions
of the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A, the Civil Rights Act of
1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1866, 42
U.S.C. § 1981, the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq., (including but not limited to the Older Worker’s Benefit Protection Act),
the Americans with Disabilities Act of 1990, 42 U.S.C; § 12101 et seq., the Fair
Labor Standards Act of 1938,

5



--------------------------------------------------------------------------------



 



as amended, 29 U.S.C. § 201 et seq., the Rehabilitation Act of 1973, as amended,
29 U.S.C. § 701 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601, the
Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq. or the
Missouri Human Rights Act, R.S. Mo. § 213.010, et seq., the Missouri Service
Letter Statute, R.S. Mo. § 290.140, the Missouri Employment Security Act, R.S.
Mo. § 288.010, et seq., retaliation for exercise of rights Under the Missouri
Worker’s Compensation Act, R.S. Mo.§ 287.010 et seq.; the Missouri Aids Act,
R.S.Mo. § 191.6665, et seq., as amended; the Missouri Equal Pay Law, R.S.Mo. §
290.400-290.460 et seq., as amended; the Missouri Handicap Discrimination
Statute, R.S.Mo. § 209.150, 290.160, 290.162, and 209.180 et seq., as amended;
the Missouri Genetic Testing Information Bias Law, R.S.Mo. §375.1300, 375.1303,
375.1306 and 375.1309 et seq., as amended; the Missouri Smokers Rights Law,
R.S.Mo. § 290.145 et seq., as amended, or any other federal, state, or local
statutes or ordinances or common laws, or any claims for pay, vacation pay,
business expenses, insurance, or welfare benefits or any other benefits of
employment with the Company Releasees arising from or relating to Bergerac’s
Employment Agreement, from any other agreement with the Company Releasees, or
from events occurring prior to or on the Offer Date other than those payments
and benefits specifically provided herein.
     12. Release of Benefit Claims. In exchange for the Company’s promises and
commitments set out herein, Bergerac further releases and waives any claim for
any type of compensation or employee benefits with the Company, except to the
extent specifically provided herein.
      13. Representations and Warranties Regarding the FMLA, FLSA, and Sarbanes-
Oxley Act. Bergerac represents and warrants that she is not aware of any
circumstances that might entitle Bergerac to a leave of absence under the Family
and Medical Leave Act (“FMLA”) or any fact which might justify a claim against
the Company for violation of the FMLA. Bergerac represents and warrants further
that Bergerac has received or will receive under the terms of this Agreement any
and all wages and commissions for work performed and all overtime compensation
and FMLA leave to which Bergerac may have been entitled, and that Bergerac is
not currently aware of any facts or circumstances constituting a violation by
the Company of the FMLA or the Fair Labor Standards Act (“FLSA”). Bergerac
represents and warrants further that she has not received any notice that, nor
is she personally aware of any allegation that either she or the Company has
violated any provision of the Sarbanes-Oxley Act of 2002. Bergerac specifically
warrants that she has discussed this issue and all underlying facts with her
attorney prior to making these representations.
      14. Confidentiality of Agreement. Notwithstanding the Company’s duty to
comply with Securities Exchange Commission (“SEC”) public disclosure
requirements, in exchange for the receipt of the payments set out above,
Bergerac agrees that she will not publicize this Agreement directly, either in
specific or as to general content, to either the public generally, to any
employee or agent of the Company, or to any other person or entity, except as
Bergerac might be lawfully compelled to give testimony by court or federal
agency process, lawful deposition, interrogatory, discovery or arbitrator of
competent jurisdiction, or to participate in an EEOC, SEC, or other federal
agency investigation, or except as otherwise provided in this Paragraph 14.
Furthermore, the parties do not intend for this Agreement to restrict Bergerac
from engaging in any whistleblower activity protected by federal law; thus,
Bergerac’s publicity of and discussions about the terms of this Agreement, if
made in connection with whistleblower

6



--------------------------------------------------------------------------------



 



activity protected by federal law, will not constitute a breach of this
Agreement. Bergerac’s agreement not to publicize the terms of this Agreement
requires Bergerac to refrain from communicating regarding the terms of this
Agreement with anyone except Bergerac’s immediate family, Bergerac’s attorney,
accountant, or financial advisor who has a legitimate need to know the terms of
this Agreement in order to render professional advice or services to Bergerac,
and Bergerac’s prospective and future employers (only to the extent provided
expressly by the provisions of this Paragraph 14); otherwise, Bergerac agrees
not to publicize any other terms of the Agreement. The Company recognizes
Bergerac may need to disclose the provisions of Paragraphs 8, 14, 15, 16, 18,
and 33 to prospective employers, and to that limited extent, Bergerac may,
without violating this Agreement, disclose the provisions of Paragraphs 8,
14,15, 16, 18, and 33 to prospective employers. The parties acknowledge the
Company has an obligation to disclose this Agreement and its terms to the
Securities and Exchange Commission and as a result thereof, this Agreement and
its provisions will likely be made part of the public record. Bergerac agrees
her publication of the terms of this Agreement first may, taking into
consideration the Company’s obligation to disclose this Agreement, constitute a
breach of this Agreement, and that any such breach might, again taking into
consideration the Company’s obligation to disclose this Agreement, be considered
a material breach. If Bergerac’s breach of the provisions of this Paragraph 14
is determined to be a material breach of this Agreement, such breach will excuse
the Company from making any further payments set forth in Paragraph 1 hereof.
This shall not be construed as a limitation,of remedies, and the Company retains
all rights to pursue any and all claims or actions against Bergerac as a result
of Bergerac publicizing the terms of this Agreement in a manner prohibited by
this Paragraph.
      15. Non-Solicitation/Non-Hire. During Bergerac’s employment with the
Company, Bergerac had access to Confidential Information, as defined below in
Paragraph 18, and developed certain relationships and goodwill such that if
Bergerac were allowed (among other things) to pursue, or otherwise take
advantage of, her relationships and goodwill with the Company’s employees,
Bergerac would have an unfair advantage based upon such Confidential
Information, relationships, and goodwill developed. Furthermore, Bergerac
acknowledges that the Company invests significant resources, on an ongoing
basis, to recruit, hire, train, and retain its Senior Personnel. Bergerac also
agrees the Company has a legitimate, material interest in protecting against the
soliciting and/or hiring of its Senior Personnel based, in whole or in part, on
the relationships or goodwill that Bergerac may have with such Senior Personnel.
          (A) In view of the above, Bergerac agrees that from the Separation
Date through and including September 30, 2008 (the “Covered Period”), Bergerac
will not, directly or indirectly (as defined below):
               (1) solicit or recruit for employment, offer employment to, or
hire — on a temporary, permanent or contract basis, or otherwise — any of the
Company’s Senior Personnel; or
               (2) encourage, entice or persuade, or intentionally attempt to
encourage, entice or persuade, any of the Company’s Senior Personnel to leave
his or her employment with the Company.

7



--------------------------------------------------------------------------------



 



          (B) Breach of this Paragraph 15 will be considered a material breach
and will, among all other available remedies and relief, excuse the Company from
any further obligations to Bergerac under this Agreement, including any
remaining payments set forth in Paragraph 1 hereof. This shall not be construed
as a limitation of remedies, and the Company retains all rights to pursue any
and all claims or actions against Bergerac as a result of Bergerac breaching her
obligations under this Paragraph 15. In addition, breach of this Paragraph 15
will result in irreparable harm to the Company and the Company therefore is
entitled to temporary, preliminary and/or permanent injunctive relief to prevent
any breach or threatened breach of this Section 15.
          (C) The Parties agree that the restrictions and conditions contained
in this Paragraph 15 are reasonable, appropriate, and should be fully
enforceable in light of (among other things) the following:
               (1) the Parties’ respective interests, including but not limited
to the Company’s interests in preserving and protecting its Senior Personnel,
its goodwill and relationships with its Senior Personnel, and the stability of
its Senior Personnel workforce;
               (2) the Parties’ acknowledgment and agreement that, but for this
Agreement, Bergerac would be subject to a non-compete covenant in Section 13(a)
of her Employment Agreement;
               (3) the Parties’ negotiations and agreements with respect to the
terms of this Agreement;
               (4) the Parties’ acknowledgment that during Bergerac’s employment
with the Company, she had access to confidential, competitively-valuable
information, including such information relating to the Company’s Senior
Personnel, including such information as to their compensation, strengths,
weaknesses, levels of performance, and other such confidential information that
could give Bergerac and/or a Covered Employer an unfair competitive advantage in
hiring or soliciting one or more of the Company’s Senior Personnel during the
Covered Period;
               (5) the Parties’ acknowledgment and agreement that by virtue of
Bergerac’s employment with the Company, she has developed and enjoys significant
relationships and goodwill with various key Senior Personnel of the Company, and
those relationships and that goodwill could result in Senior Personnel wanting
to work with her; and
               (6) the damage and harm to the Company due to any breach of this
Section 15 would be extremely difficult to determine and/or to quantify because
of the various costs and harms, both tangible and intangible, that often result
when key employees leave or consider leaving.
          (D) The term “indirect” as used in this Paragraph 15 shall mean
Bergerac acting through a third party rather than acting on her own.

8



--------------------------------------------------------------------------------



 



     16. Additional Hiring-Related Protection.
          (A) If, during the Covered Period, Bergerac is willing to accept an
employment offer from any Covered Employer, she will ask the Covered Employer to
sign the Agreement attached hereto as Exhibit 1 (the “No-Hire Agreement”). If
the Covered New Employer signs the No-Hire Agreement, Bergerac shall also sign
it and shall deliver the document to the Company for its signature. The Company
shall, without undue delay, sign and return the No-Hire Agreement to Bergerac
and the Covered Employer. In the event the Company has not signed and returned
the No-Hire Agreement within ten (10) calendar days of receipt, the Company will
be deemed to have signed the document as of the tenth day following receipt of
the No-Hire Agreement.
          (B) If Bergerac is employed during the Covered Period by a Covered
Employer who fails to sign the No-Hire Agreement prior to Bergerac’s employment
with the Covered Employer, she will immediately terminate her employment with
such Covered New Employer and refuse to accept further employment with that
Covered Employer upon receiving notice that the Covered Employer that employs
her has directly or indirectly (regardless of Bergerac’s involvement), during
the Covered Period,
               (1) solicited or recruited for employment, offered employment to,
or hired — on a temporary, permanent or contract: basis, or otherwise — any of
the Company’s Senior Personnel (provided, however, that general advertising for
employees, such as through newspapers, trade publications and the like, shall
not be prohibited by this Section); or
               (2) encouraged, enticed or persuaded, or intentionally attempted
to encourage, entice or persuade any of the Company’s Senior Personnel to leave
his or her employment with the Company.
          (C) For purposes of this Agreement (including Paragraph 15 hereof),
               (1) the term “Covered Employer” shall mean Aldo Group Inc.; Steve
Madden, Ltd.; Collective Brands Inc. (including Payless ShoeSource); Genesco
Inc.; and/or any of their respective parents, subsidiaries or Affiliates (as
defined in this Agreement) engaged in the shoe sales industry, and
               (2) the term “Senior Personnel” shall mean any of the Company’s
Home Office Personnel (i.e., any person who is or was a salaried employee of the
Company and who worked at the Company’s headquarters in St. Louis, Missouri)
and/or Division Sales Managers who are or were employees of the Company (a) at
the time of solicitation, recruitment, offer of employment, or hiring, or (b) at
anytime during the 90-day period immediately preceding any such solicitation,
recruitment or hiring; and
               (3) the term “Affiliate” shall mean any corporation, partnership,
limited liability company, or any other entity that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the specified Covered Employer.

9



--------------------------------------------------------------------------------



 



          (D) If a Covered Employer encompassed by Paragraph 16(B) engages in
conduct encompassed by Paragraph 16(B) and Bergerac breaches her obligations
under this Paragraph 16 to terminate and to refuse further employment with the
Covered Employer, the Parties agree that:
               (1) if the Company loses as a direct or indirect result of
Bergerac’s Covered Employer engaging in conduct described in Paragraph 16(B) any
Senior Personnel member(s), then Bergerac will pay to the Company an amount
equal to double the annual salary of any Senior Personnel member(s) for each
such Senior Personnel member who leaves the Company, in addition to any
additional relief that may be available to the Company, specifically including
but not limited to the Company’s right to cease paying any remaining payments
otherwise due to Bergerac under Paragraph 1;
               (2) if the Company does not lose any Senior Personnel member(s)
as a direct or indirect result of Bergerac’s Covered Employer engaging in
conduct described in Paragraph 16(B), Bergerac shall compensate the Company for
all costs, damages and expenses it incurs in connection with such conduct, in
addition to any additional relief that may be available to the Company,
specifically including but not limited to the Company’s right to cease paying
any remaining payments otherwise due to Bergerac under Paragraph 1;
               (3) the damage to the Company due to any breach of
Paragraph 16(B) of this Agreement will be extremely difficult to determine, and
the liquidated damages described in Paragraph 16(D)(1) represents a conservative
estimate of the damage the Company is likely to suffer — based on (among other
things) the value of services Senior Personnel provide to the Company and the
costs of replacing Senior Personnel and maintaining morale and loyalty among
Senior Personnel — if Senior Personnel were to leave the Company;
               (4) nothing herein precludes the Company from obtaining
injunctive relief requiring Bergerac to abide by her obligations in
Paragraph 16, including the obligation to terminate her employment and not
accept future employment with a particular Covered Employer as set forth in
Paragraph 16(B), and Bergerac consents to the Company obtaining such injunctive
relief in addition to any liquidated damages awarded and/or paid to the Company
under this Paragraph 16; and
               (5) any breach of Paragraph 16 will result in irreparable harm to
the Company.
          (E) The Parties agree that the restrictions, conditions, and damage
provisions contained in Paragraph 16 are reasonable, appropriate, and should be
fully enforceable in light of (among other things) the following:
               (1) the Parties’ respective interests, including but not limited
to the Company’s interests in protecting its Senior Personnel and Confidential
Information, its goodwill and relationships with its employees, and in
preserving the stability of its Senior Personnel;
               (2) the Parties’ acknowledgment and agreement that, but for this
Agreement, Bergerac would be subject to a non-compete covenant in Section 13(a)
of her Employment Agreement, which contains, in some degree and manner, greater
restrictions than

10



--------------------------------------------------------------------------------



 



are contained in this Agreement and which might have prevented Bergerac from
engaging in certain post-employment activities;
               (3) the Parties’ acknowledgment and agreement that, but for this
Agreement, Bergerac’s Employment Agreement would have imposed certain other and
different payment obligations on the Company;
               (4) the Parties’ negotiations and agreements with respect to
Bergerac’s post-employment compensation terms;
               (5) the Parties’ acknowledgment and agreement that during
Bergerac’s employment with the Company, she has had access to Confidential
Information, including Confidential Information relating to Company employees,
their compensation, their strengths, weaknesses, and levels of performance, and
other such Confidential Information that would give Bergerac and/or a Covered
Employer an unfair competitive advantage if Bergerac (for example) were to work
for a Covered Employer who hires the Company’s Senior Personnel;
               (6) the Parties’ acknowledgment and agreement that if a Covered
Employer were to hire Senior Personnel, the Company would very likely not be
able to determine whether and/or the extent to which Bergerac may have played a
role in such hiring; and
               (7) the Parties’ acknowledgment and agreement that by virtue of
Bergerac’s employment with the Company, she has developed and enjoys significant
relationships and goodwill with various key employees of the Company, and those
relationships and that goodwill could very well result in other Senior Personnel
wanting to work with her at a Covered Employer.
     17. Nondisparagement. Bergerac and the Company agree, as set forth below,
they will not, in any way, criticize, denigrate or otherwise disparage the
other. Specifically, Bergerac agrees not to disparage the Company, including but
not limited to the Company’s current or former officers, directors and
employees, and Bergerac agrees she will not, at any time, make or solicit any
comments, statements or the like to the media or to others, including their
agents or representatives, that may be considered to be derogatory or
detrimental to the good name or business reputation of the Company. Bergerac
further represents and agrees that she has not and will not engage in any
conduct or take any action whatsoever to cause or influence or which reasonably
could be anticipated to cause or influence any person or entity, including but
not limited to, any past, present or prospective employee of, or applicant for
employment with the Company, to initiate litigation, assert any other kind of
claim or take any other kind of adverse action against the Company.
Notwithstanding the requirements of this Paragraph, nothing herein shall
prohibit Bergerac from engaging in whistleblower activity protected by federal
law.
          Correspondingly, the Company agrees to instruct its employees to
refrain from making disparaging remarks about Bergerac, and the Company agrees
to instruct its employees to refrain from making or soliciting any comments,
statements or the like to the media or to others, including their agents or
representatives, that may be considered to be derogatory or detrimental to
Bergerac’s good name and reputation.

11



--------------------------------------------------------------------------------



 



     18. Non-Disclosure of Confidential Information. Bergerac shall not use or
disclose, or provide to others, any Confidential Information. “Confidential
Information” shall mean any and all information of the Company that is not
generally known to the public, including but not limited to such information
relating to the Company’s (i) development, research, testing, manufacturing,
marketing and financial activities; (ii) products and services; (iii) costs,
sources of supply, financial performance and strategic plans; (iv) information
pertaining to the identity and special needs of the Company’s customers of the
Company, and (v) client lists and information pertaining to the people and
organizations with whom the Company has business relationships and the substance
of those relationships. Confidential Information also includes any information
that the Company has received belonging to customers or others with any
understanding, express or implied, that the information would not be disclosed
by the Company. The confidentiality obligation under this Paragraph shall not
apply to information that is generally known or reasonably available to the
public at the time of disclosure or becomes generally known through no wrongful
act, directly or indirectly, on the part of Bergerac. As a further
acknowledgment of her responsibilities under this Paragraph, Bergerac further
acknowledges and agrees that:
          (A) all memoranda, notes, records, reports, papers, drawings, designs,
computer files in any media, documents, records, tapes and other media of every
kind and description relating to the business, present or otherwise, of the
Company and any copies, in whole or in part, thereof (the “Documents”), whether
or not prepared by Bergerac, shall be the sole and exclusive property of the
Company. Bergerac represents and warrants that that during Bergerac’s employment
with the Company, other than to the extent required by her responsibilities with
the Company, Bergerac did not intentionally disclose any Confidential
Information, that she has no knowledge of having unintentionally disclosed the
Company’s Confidential Information, and that she, has surrendered to the Company
all of the Company’s property in Bergerac’s possession or control. In aid of
this representation, the Company has advised Bergerac that it has no knowledge
of any such disclosure as of the Offer Date.
          (B) if Bergerac is requested or becomes legally compelled (by oral
questions, interrogatories, requests for information or documents, deposition,
subpoena, civil or federal agency investigative demand or similar process) to
disclose any Confidential Information, Bergerac shall, where permitted under
applicable law, rule or regulation, provide written notice to the Company
promptly after such request so the Company may, at its expense, seek a
protective order or other appropriate remedy, and Bergerac agrees to reasonably
cooperate with the Company in connection with seeking such order or other
remedy. If such protective order or other remedy is not obtained, Bergerac shall
furnish only that portion of the Confidential Information that Bergerac is
advised by her counsel is required, and shall exercise reasonable efforts to
obtain assurance that confidential treatment will be accorded such Confidential
Information. In addition, Bergerac may disclose Confidential Information in the
course of inspections, examinations or inquiries by federal or state regulatory
agencies and self regulatory organizations that have requested or required the
inspection of records that contain the Confidential Information provided that
Bergerac exercises reasonable efforts to obtain reliable assurances that
confidential treatment will be accorded to such Confidential Information. To the
extent such information is required to be disclosed and is not accorded
confidential treatment as described in the immediately preceding sentence, it
shall not constitute “Confidential Information” under this Agreement. The
Company agrees to reimburse Bergerac for any

12



--------------------------------------------------------------------------------



 



reasonable out-of-pocket expenses she incurs in exercising reasonable efforts to
obtain reliable assurances of confidential treatment of the Company’s
Confidential Information as required under this Subparagraph.
     19. Reasonable Scope of Agreement. Bergerac and the Company acknowledge
that the scope of this Agreement, including without limitation, Paragraphs 14,
15, 16, 17, and 18 of the Agreement, is reasonable in light of its narrow focus
and the legitimate interests of Bergerac and the Company to be protected.
     20. Company’s Breach of this Agreement. If Bergerac contends that the
Company is in breach of its obligations hereunder, including but not limited to
its payment obligations to Bergerac as set forth herein, Bergerac shall provide
written notice to the Company, to the attention of its Chief Executive Officer,
specifically identifying the alleged breach and referencing the pertinent
provisions of this Agreement, including this paragraph 20. The Company shall
then have ten (10) days in which to cure such breach. If the Company is given
the required notice and fails to cure the alleged breach within ten (10) days,
then Bergerac shall be relieved of her obligations under this Agreement;
provided, however, that Bergerac shall not be relieved of such obligations if
the Company’s alleged breach is the result of the Company’s good faith belief
that Bergerac has breached her obligations under this Agreement such that the
Company would be excused from its obligations under this Agreement, so long as
the Company has provided Bergerac with prior written notice of its belief that
Bergerac has breached
     21. No Admission of Wrongdoing. The parties to this Agreement agree that
nothing in this Agreement is an admission by any party hereto of any wrongdoing,
either in violation of an applicable law or otherwise, and that nothing in this
Agreement is to be construed as such by any person.
     22. Knowing and Voluntary Agreement. Bergerac acknowledges further that she
understands this Agreement, the claims she is releasing herein, the promises and
agreements she is making herein, and the effect of her signing this Agreement.
Bergerac represents, declares, and agrees further that she voluntarily accepts
the consideration described above in Paragraph 1 for the purpose of making a
full and final compromise, adjustment, and settlement of all claims or potential
claims against the Company from any action or inaction taking place prior to or
on the Separation Date.
     23. Choice of Law. Because of the Company’s and Bergerac’s substantial
contacts with Missouri, the fact that the Company hired Bergerac in Missouri,
Bergerac’s primary place of work for the Company has been located in Missouri,
and the parties’ interests in ensuring that disputes regarding the
interpretation, validity, and enforceability of this Agreement are resolved on a
uniform basis, the parties agree that the Agreement shall be interpreted,
construed, applied, and governed by and according to the laws of the State of
Missouri, without regard for any conflict of law principles.
     24. Modification. Subject to Paragraph 26 of this Agreement, the parties
hereto agree that this Agreement may not be modified, altered, or changed except
by a written agreement signed by the parties hereto.

13



--------------------------------------------------------------------------------



 



     25. Entire Agreement. The parties acknowledge that this constitutes the
entire agreement between them superseding all prior written and oral agreements,
regarding Bergerac’s separation, and there are no other understandings or
agreements, written or oral, among them on the subject of Bergerac’s separation.
     26. Severability. If any provision of this Agreement is deemed by a court
of competent jurisdiction to be unenforceable because it is overbroad or
unreasonable, then such provision shall be modified and, to the maximum extent
permitted under applicable law, enforced. If any provision of this Agreement is
held to be invalid and not subject to modification, the remaining provisions
shall remain in full force and effect.
     27. Rule of Construction. The rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in interpreting this Agreement. The parties intend for this Agreement to satisfy
the provisions of the Age Discrimination in Employment Act of 1967, as amended,
and the Sarbanes-Oxley Act of 2002, and this Agreement shall always be construed
or limited in conformity with such provisions.
     28. Execution and Effective Date. Separate copies of this document shall
constitute original documents which may be signed separately but which together
will constitute one single agreement. This Agreement will not be binding on any
party, however, until, at a minimum, it is signed by all parties or their
representatives. In addition, this Agreement shall become effective and binding
on the eighth day following Bergerac’s execution of this Agreement.
     29. Time for Consideration. Bergerac acknowledges that the Company first
gave her a copy of this Agreement by or before the close of the business day on
or before December 3, 2007 (the “Offer Date”), and that, at that time, the
Company advised Bergerac that Bergerac could consider the offer for up to
twenty-one (21) days from the Offer Date. This Agreement shall not become final
and binding upon Bergerac until the eighth calendar day following Bergerac’s
execution of this Agreement (the “Effective Date”). During said seven-day
period, Bergerac may revoke this Agreement by giving written notice to Peter
Edison, Chairman and Chief Executive Officer, Bakers Footwear Group, Inc., 2815
Scott Avenue, St. Louis, MO 63103. By executing this Agreement, Bergerac
acknowledges that the Company has advised her that she has up to twenty-one
(21) days until the close of the business day on December 24, 2007, within which
to consider this Agreement before signing the same, and that Bergerac has, in
fact, been given at least twenty-one (21) days within which to consider this
Agreement prior to signing the Agreement. Notwithstanding the opportunity to
consider this Agreement for twenty-one (21) days, Bergerac acknowledges that
should she sign this Agreement anytime prior to the expiration of twenty-one
(21) days, that she has nonetheless given full consideration to those terms and
signs of her free volition. The Company shall be deemed to have revoked its
offer to enter into this Agreement if Bergerac shall not have executed this
Agreement within twenty-one (21) days of the Offer Date.
     30. Consultation with an Attorney. By executing this Agreement, Bergerac
acknowledges that, at the time the Company presented this Agreement to her for
her consideration, the Company advised Bergerac to consult with an attorney
about this Agreement, its meaning and effect, prior to executing this Agreement.

14



--------------------------------------------------------------------------------



 



     31. No Reliance. The parties have not relied on any representations,
promises, or agreements of any kind made to them in connection with this
Agreement, except for those set forth in this Agreement.
     32. Capacity to Settle. Each party herein represents and warrants to the
other that each has no legal impediments (including bankruptcies) to fully and
completely settle all claims and to sign this Agreement. Both parties further
warrant that each is the sole owner of all the claims released in this
Agreement, and that each has not assigned or transferred any such claim (or any
interest in any such claim) to any other person, and that each will indemnify,
defend and hold each other harmless for any damages costs, fees or expenses
which they may incur if these representations and warranties are incorrect in
any respect.
     33. Cooperation by Bergerac. In exchange for the receipt of the payments
set out above, Bergerac agrees to cooperate fully in any manner requested by the
Company regarding any and all pending or future cases, including timely and
accurately providing her testimony in cases in which she was involved in any
manner during her tenure of employment with the Company. Bergerac will not
receive any additional pay for any such testimony. Bergerac also agrees that in
exchange for the payments set out above, she will remain on-call with the
Company and cooperate fully in any manner reasonably requested by the Company
during the twelve-month period ending on September 15, 2008, with respect to
reasonable requests for information by the Company in order to access the
Company’s information, explain information known by Bergerac by virtue of her
employment with the Company, or otherwise assist in transitioning Bergerac’s job
responsibilities with the Company and transitioning the Company’s systems and
procedures. The Company acknowledges Bergerac may be otherwise employed during
such period and, therefore, agrees to temper its requests for assistance such
that Bergerac may comply with the provisions of her employment, in which case
Bergerac agrees to make herself generally available on weekends and after
regular business hours on weekdays to comply with the Company’s requests under
this Paragraph 33. Bergerac agrees she will not receive any additional pay for
cooperating with the Company in responding to reasonable requests for
information made by the Company, except .that the Company agrees to pay Bergerac
for any reasonable out-of-pocket expenses she incurs in performing her
obligations under this Paragraph.
     34. Return of Property. Bergerac agrees to return all properly belonging to
the Company, including, but not limited to any automobile provided to her by the
Company, her laptop computer, cellular phone, Blackberry device, PDA, pager, the
Company identification card, keys, security cards, credit cards, gas cards,
parking pass, documents (including all copies regardless of media) of any kind
provided of shown to Bergerac throughout her employment with the Company, and
any other property of the Company. Bergerac further agrees she has not copied or
otherwise replicated or retained any of the above or like data and things. All
property described herein shall be returned by the Effective Date of this
Agreement, as defined in Paragraph 28, above.
     35. Materiality. The parties acknowledge and agree that each Paragraph of
this Agreement constitutes a material term of the Agreement, without which the
Company would not enter into this Agreement.

15



--------------------------------------------------------------------------------



 



     36. Characterization. The parties agree that for purposes of this
agreement, Bergerac’s separation of employment shall be deemed an involuntary
termination.
     37. Choice of Forum. All actions for and/or relating to the interpretation,
breach, and/or enforcement of this Agreement shall be brought and litigated
exclusively in the Circuit Court for the County or City of St. Louis, Missouri,
or the U.S. District Court for the Eastern District of Missouri.
          IN WITNESS WHEREOF, the undersigned parties have executed this
Separation Agreement and General Release.
I HAVE READ THIS SEPARATION AGREEMENT AND GENERAL RELEASE AND, UNDERSTANDING ALL
OF ITS TERMS, SIGN IT OF MY FREE WILL.

         
December 24, 2007
  /s/ Michele A. Bergerac    
 
 
 
Michele A. Bergerac    

Subscribed and sworn to before me, a Notary Public, this 24 day of December,
2007.

     
/s/ Timothy D. Lambert
   
 
NOTARY PUBLIC
   

          (SEAL) [c26170c2617001.gif] My commission Expires: March 12, 2011  

            THE COMPANY:
    December 28, 2007  By:   /s/ Peter A. Edison         Peter A. Edison,       
Chief Executive Officer     

Subscribed and sworn to before me, a Notary Public, this 28th day of December,
2007.

     
/s/ David M. Klemm
   
 
NOTARY PUBLIC
   

        (SEAL) [c26170c2617002.gif]   My Commission Expires:  

16